Name: Council Directive 69/466/EEC of 8 December 1969 on control of San JosÃ © Scale
 Type: Directive
 Subject Matter: agricultural activity;  cultivation of agricultural land;  environmental policy
 Date Published: 1969-12-24

 Avis juridique important|31969L0466Council Directive 69/466/EEC of 8 December 1969 on control of San JosÃ © Scale Official Journal L 323 , 24/12/1969 P. 0005 - 0006 Finnish special edition: Chapter 3 Volume 2 P. 0253 Danish special edition: Series I Chapter 1969(II) P. 0549 Swedish special edition: Chapter 3 Volume 2 P. 0253 English special edition: Series I Chapter 1969(II) P. 0565 Greek special edition: Chapter 03 Volume 5 P. 0023 Spanish special edition: Chapter 03 Volume 3 P. 0174 Portuguese special edition Chapter 03 Volume 3 P. 0174 COUNCIL DIRECTIVE of 8 December 1969 on control of San JosÃ © Scale (69/466/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas the production of woody dicotyledonous plants and their fruit occupies an important place in Community agriculture; Whereas the yield of that production is constantly threatened by harmful organisms; Whereas, through the protection of such plants against such harmful organisms, not only should productive capacity be maintained but also agricultural productivity increased; Whereas protective measures to prevent the introduction of harmful organisms into invididual Member States would have only a limited effect if such organisms were not controlled simultaneously and methodically throughout the Community and were not prevented from spreading; Whereas one of the organisms most harmful to woody dicotyledonous plants is San JosÃ © Scale (Quadraspidiotus perniciosus Comst.); Whereas this pest has occurred in several Member States and there are contaminated areas within the Community; Whereas there is a permanent risk to the cultivation of woody dicotyledonous plants throughout the Community if effective measures are not taken to control this pest and prevent it from spreading; Whereas, to eradicate this pest, minimum provisions must be adopted for the Community ; whereas Member States must be able to adopt additional or stricter provisions where necessary; HAS ADOPTED THIS DIRECTIVE:Article 1This Directive concerns the minimum measures to be taken within the Member States to control San JosÃ © Scale (Quadraspidiotus perniciosus Comst.) and to prevent it from spreading. Article 2For the purposes of this Directive: (a) "plants" means live plants and live parts of plants with the exception of fruit and seeds; (b) "contaminated plants or fruit" means plants or fruit on which one or more San JosÃ © Scale insects are found, unless it is confirmed that they are dead; (c) "San JosÃ © Scale host plants" means plants of the genera Acer L., Cotoneaster Ehrh., Crataegus L., Cydonia Mill., Euonymus L., Fagus L., Juglans L., Ligustrum L., Malus Mill., Populus L., Prunus L., Pyrus L., Ribes L., Rosa L., Salix L., Sorbus L., Syringa L., Tilia L., Ulmus L., Vitis L.; (d) "nurseries" means plantations in which plants intended for transplanting, multiplying or distributing as individually rooted plants are grown. (1) OJ No 156, 15.7.1967, p. 31. Article 3When an occurrence of San JosÃ © Scale is recorded, Member States shall demarcate the contaminated area and a safety zone large enough to ensure the protection of the surrounding areas. Article 4The Member States shall provide that, in contaminated areas and safety zones, San JosÃ © Scale host plants must be appropriately treated to control this pest and prevent it from spreading. Article 5The Member States shall provide that: (a) all contaminated plants in nurseries must be destroyed; (b) all other plants which are contaminated or suspected of being contaminated and which are growing in a contaminated area must be treated in such a way that those plants and the fresh fruit therefrom are no longer contaminated when moved; (c) all rooted San JosÃ © Scale host plants growing within a contaminated area, and parts of such plants which are intended for multiplication and are produced within that area, may be replanted within the contaminated area or transported away from it only if they have not been found to be contaminated and if they have been treated in such a way that any San JosÃ © Scale insects which might still be present are destroyed. Article 6The Member States shall ensure that in the safety zones San JosÃ © Scale host plants are subjected to official supervision and are inspected at least once a year in order to detect any occurrence of San JosÃ © Scale. Article 7The Member States shall provide that in any batch of plants (other than those that are rooted in the ground) and fresh fruit within which contamination has been found, the contaminated plants and fruit must be destroyed and the other plants and fruit in the batch treated or processed in such a way that any San JosÃ © Scale insects which might still be present are destroyed. Article 8The Member States shall revoke the measures taken to control San JosÃ © Scale or to prevent it from spreading only if San JosÃ © Scale is no longer found to be present. Article 9The Member States shall prohibit the holding of San JosÃ © Scale. Article 10 1. Member States may authorise: (a) derogations from the measures referred to in Articles 4, 5, 7 and 9 for scientific and phytosanitary purposes, tests and selection work; (b) by way of derogation from Articles 5 (b) and 7, the immediate processing of contaminated fresh fruit; (c) by way of derogation from Articles 5 (b) and 7, the movement of contaminated fresh fruit within the contaminated area. 2. The Member States shall ensure that the authorisations referred to in paragraph 1 are granted only where adequate controls guarantee that they do not prejudice the control of San JosÃ © Scale and create no risk of the spread of this pest. Article 11Member States may adopt such additional or stricter provisions as may be required to control San JosÃ © Scale or to prevent it from spreading. Article 12Member States shall bring into force the measures necessary to comply with this Directive within two years following its notification and shall forthwith inform the Commission thereof. Article 13This Directive is addressed to the Member States.Done at Brussels, 8 December 1969. For the Council The President J.M.A.H. LUNS